Case 20-41308       Doc 184     Filed 03/24/20 Entered 03/24/20 11:37:20           Main Document
                                            Pg 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 IN RE:                                 )
                                        )       Chapter 11
 FORESIGHT ENERGY LP, et al.,           )
                                        )       Case No. 20-41308-659
                                        )
                 Debtors.               )


          COMBINED NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          Please take notice and be advised that the undersigned hereby appears as counsel for the

 Mt. Olive & Staunton Coal Company Trust. Pursuant to Rules 2002 and 9010 of the Federal Rules

 of Bankruptcy Procedure and Local Rule 2002-1, the undersigned respectfully requests that all

 notices hereafter given or required to be given and all papers served or required to be served in

 this case, be given and served upon:

                                          Patrick D. Cloud
                                 Heyl, Royster, Voelker & Allen, P.C.
                                    105 W. Vandalia, Suite 100
                                            P.O. Box 467
                                       Edwardsville, IL 62025

          Please be advised and take further notice that the foregoing request includes not only

 notices and papers referred to in the rules specified above, but also includes, without limitation,

 orders and notices of any application, motion, petition, pleading, request, complaint or demand,

 whether formal or informal, whether written or oral and whether transmitted or conveyed by mail,

 delivery, telephone, facsimile, electronic mail or otherwise.




                                               Page 1 of 3
                                            No. 20-41308-659
Case 20-41308    Doc 184    Filed 03/24/20 Entered 03/24/20 11:37:20             Main Document
                                        Pg 2 of 3


                                            HEYL, ROYSTER, VOELKER & ALLEN, P.C.


                                            By: /s/ Patrick D. Cloud
                                                    Of Heyl, Royster, Voelker & Allen, P.C.




 Patrick D. Cloud, #57187MO
 HEYL, ROYSTER, VOELKER & ALLEN, P.C.
 105 W. Vandalia, Suite 100
 P.O. Box 467
 Edwardsville, IL 62025
 Telephone:      618.656.4646
 Facsimile:      618.656.7940
 edwecf@heylroyster.com
 pcloud@heylroyster.com




                                           Page 2 of 3
                                        No. 20-41308-659
Case 20-41308      Doc 184     Filed 03/24/20 Entered 03/24/20 11:37:20          Main Document
                                           Pg 3 of 3


                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 24th day of March, 2020, the foregoing was
 electronically filed with the Clerk of the Court using the CM/ECF system which will send
 notification of such filing to all counsel of record via the Court’s CM/ECF system.




                                                    /s/ Patrick D. Cloud
                                                    Of Heyl, Royster, Voelker & Allen, P.C.
 Patrick D. Cloud
 HEYL, ROYSTER, VOELKER & ALLEN, P.C.
 105 W. Vandalia, Suite 100
 P.O. Box 467
 Edwardsville, IL 62025
 Telephone:      618.656.4646
 Facsimile:      618.656.7940
 edwecf@heylroyster.com
 pcloud@heylroyster.com




                                           Page 3 of 3
                                        No. 20-41308-659
